COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Benton and Clements
Argued at Chesapeake, Virginia


BYRON VONDELL LYONS
                                           MEMORANDUM OPINION * BY
v.   Record No. 0406-00-1         CHIEF JUDGE JOHANNA L. FITZPATRICK
                                              DECEMBER 12, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                      Walter J. Ford, Judge

          Charles E. Haden for appellant.

          H. Elizabeth Shaffer, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Byron Vondell Lyons (appellant) was convicted in a bench

trial of possession of cocaine with intent to distribute in

violation of Code § 18.2-248 and possession of a firearm while

simultaneously possessing a controlled substance in violation of

Code § 18.2-308.4(B).    The sole issue raised is whether the trial

court erred in admitting the drug analysis into evidence because

appellant did not receive a copy of the certificate of analysis

filed in the circuit court at least seven days prior to trial as

required by Code § 19.2-187.    Finding the admission of the

certificate to be error, we reverse and remand his convictions.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                                I.

     Under familiar principles of appellate review, we examine the

evidence in the light most favorable to the Commonwealth, the

prevailing party below, granting to that evidence all reasonable

inferences fairly deducible therefrom.   See Juares v.

Commonwealth, 26 Va. App. 154, 156, 493 S.E.2d 677, 678 (1997).

     Prior to the preliminary hearing in general district court,

appellant requested and received a copy of the certificate of

analysis pursuant to Code § 19.2-187.    At the preliminary

hearing on March 24, 1999, the district court found no probable

cause to proceed with the charge of possession of cocaine with

intent to distribute.   On April 5, 1999, a grand jury directly

indicted appellant on the charges of possession of cocaine with

intent to distribute and possession of a firearm while in

possession of cocaine with the intent to distribute.     On the

same day, appellant submitted a motion for discovery requesting

among other things, a copy of the certificate of analysis.      On

September 9, 1999, the Commonwealth's attorney requested the

certificate from the general district court record be

transferred to the circuit court for appellant's trial on

October 19, 1999.   Neither the Commonwealth's attorney nor the

clerk of the circuit court provided a copy of the certificate

filed in the circuit court to appellant prior to trial.

     At trial the certificate of analysis was admitted over

appellant's objection that he had not received a copy of it at

                               - 2 -
least seven days prior to the circuit court trial as required by

Code § 19.2-187.    During the trial, appellant's counsel reviewed

the certificate and agreed it appeared no different than the one

provided in the general district court prior to the preliminary

hearing.   The trial judge ruled that the Commonwealth's attorney

had "substantially complied" with the statute and admitted the

certificate of analysis in evidence.

                                 II.

     Code § 19.2-187 provides, in pertinent part, that

           [i]n any hearing or trial of any criminal
           offense . . ., a certificate of analysis of
           a person performing an analysis or
           examination . . . shall be admissible in
           evidence, as evidence of the facts therein
           stated and the results of the analysis or
           examination referred to therein, provided
           (i) the certificate of analysis is filed
           with the clerk of the court hearing the case
           at least seven days prior to the hearing or
           trial and (ii) a copy of such certificate is
           mailed or delivered by the clerk or attorney
           for the Commonwealth to counsel of record
           for the accused at least seven days prior to
           the hearing or trial upon request of such
           counsel.

(Emphasis added).   Thus, a certificate of analysis is admissible

only if a copy "is mailed or delivered by the clerk or attorney

for the Commonwealth to [defense] counsel at least seven days

prior to the hearing or trial upon request of such counsel."

Code § 19.2-187 (emphasis added).      However, a certificate "is

not admissible if the Commonwealth fails strictly to comply with




                                - 3 -
the provisions of Code § 19.2-187."      Woodward v. Commonwealth,

16 Va. App. 672, 674, 432 S.E.2d 510, 512 (1993).

     The contents of a "written report offered to prove the

results of testing or of an analysis would generally be

inadmissible hearsay evidence," absent authentication and

verification by "the person who conducted the testing or

prepared the report."    Myrick v. Commonwealth, 13 Va. App. 333,

336-37, 412 S.E.2d 176, 178 (1991); Gray v. Commonwealth, 220

Va. 943, 945, 265 S.E.2d 705, 706 (1980).     However, Code

§ 19.2-187 "imposes a condition for the exoneration of an

otherwise hearsay document from the application of the hearsay

rule, thus making that document admissible."      Basfield v.

Commonwealth, 11 Va. App. 122, 124, 398 S.E.2d 80, 81 (1990);

Myrick, 13 Va. App. at 338, 412 S.E.2d at 178.     Because this

statute "deals with criminal matters, and it undertakes to make

admissible evidence which otherwise" might be objectionable, it

"should be construed strictly against the Commonwealth and in

favor of the accused."    Gray, 220 Va. at 945, 265 S.E.2d at 706;

Myrick, 13 Va. App. at 337-38, 412 S.E.2d at 178.

     In the instant case, while a copy of the certificate was

properly provided in the general district court, the

Commonwealth failed to perform its obligation under the statute

to provide the certificate to defense counsel seven days prior

to trial in the circuit court.    In this case, neither the clerk

of the circuit court nor the Commonwealth's attorney mailed to

                                 - 4 -
defense counsel a copy of the certificate filed with the trial

court.   Failure to strictly comply with the provisions of Code

§ 19.2-187 prevents the certificate from being admitted into

evidence.

     The Commonwealth argues that even if it was error to admit

the certificate of analysis, it was harmless.

Non-constitutional error in a criminal case requires reversal of

a conviction unless the Commonwealth establishes that the error

has not affected the verdict.     See Lavinder v. Commonwealth, 12

Va. App. 1003, 1005, 407 S.E.2d 910, 911 (1991).    The only other

evidence offered by the Commonwealth was circumstantial evidence

that the appellant had previously sold cocaine and, therefore,

this white powder might be cocaine.     However, these statements

did not establish that the substance taken from appellant at the

time of his arrest was cocaine.    Based upon the record before

us, we cannot say that the circumstantial evidence was enough to

establish that the substance was cocaine and render the use of

the certificate of analysis harmless.    Accordingly, we reverse

and remand for further proceedings should the Commonwealth be so

advised.



                                           Reversed and remanded.




                                - 5 -